ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, filed on 9/21/2017, in pages 7-9, with respect to Claim 16 have been fully considered and are persuasive.  
Amendment to claims 1 and 11 overcomes 112(b) rejections.
Amendment to claims 1 and 11 overcomes 103 rejections.
Amendment to Claims 1, 4-5, 7, 13 and 16-18 has been acknowledged. 
Cancellation of claims 2-3 and 14-15 has been acknowledged.
Allowable Subject Matter
Claims 1, 4-13, 16-18 and 19-20 are allowed.
The following is an examiner's statement of reasons for allowance:The present application is allowable based on the combination of elements defined by the claim language. 
As for independent claim 1, none of the prior art of record either taken alone or in combination discloses the claimed “each of the at least three position detection devices extends along a Z-axis direction and comprises a plurality of sub-detectors arranged along the Z-axis direction, and each of the at least three position detection devices transmits the first microwave signal and/or the second 2microwave signal using the plurality of sub-detectors, wherein a Z-axis is perpendicular respectively to the X-axis and the Y-axis; the first microwave signal comprises a microwave signal received or transmitted by a plurality of sub-detectors in any one of the at least three position detection devices; and said determining the position of the virtual reality feedback device according to the transmission speed of the first microwave signal, the transmission speed of the second microwave signal, the first time point information and the second time point information comprises: determining a coordinate of the virtual reality feedback device in the Z-axis direction according to the first time point information determining a coordinate of the virtual reality feedback device in the X-axis direction according to obtained first time point information of the first microwave signal corresponding to position detection devices arranged along the Y-axis direction, obtained second time point information of the second microwave signal corresponding to the position detection devices arranged along the Y-axis direction, the transmission speed of the first microwave signal and the transmission speed of the second microwave signal; and determining a coordinate of the virtual reality feedback device in the Y-axis direction according to obtained first time point information of the first microwave signal corresponding to position detection devices arranged along the X-axis direction, obtained second time point information of the second microwave signal corresponding to the position detection devices arranged along the X-axis direction, the transmission speed of the first microwave signal and the transmission speed of the second microwave signal”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .

As for independent claim 13, none of the prior art of record either taken alone or in combination discloses the claimed “each of the at least three position detection devices extends along a Z-axis direction and comprises a plurality of sub-detectors arranged along the Z-axis direction, and each of the at least three position detection devices transmits the first microwave signal and/or the second microwave signal using the plurality of sub-detectors, wherein a Z-axis is perpendicular respectively to the X-axis and the Y-axis; the first microwave signal comprises a microwave signal received or transmitted by a plurality of sub-detectors in any one of the at least three position detection devices; and 7the processor is further configured to execute the computer readable program codes to: determine a coordinate of the virtual reality feedback device in the Z-axis direction according to the first time point information, determine a coordinate of the virtual reality feedback device in the X-axis direction according to obtained first time point information of the first microwave signal corresponding to position detection devices arranged along the Y-axis direction, obtained second time point information of the second microwave signal corresponding to the position detection devices arranged along the Y-axis direction, the transmission speed of the first microwave signal and the transmission speed of the second microwave signal, and determine a coordinate of the virtual reality feedback device in the Y-axis direction according to obtained first time point information of the first microwave signal corresponding to position detection devices arranged along the X-axis direction, obtained second time point information of the second microwave signal corresponding to the position detection devices arranged along the X-axis direction, the transmission speed of the first microwave signal and the transmission speed of the second microwave signal”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 16-18 depends ultimately from allowable, independent claim 13, so each of dependent claims 16-18 is allowable for, at least, the reasons for which independent claim 13 is allowable. 
The closest prior art is found to be:
Chen et al. (CN 102323578) which discloses Microwave distance measurement-based three-dimensional displacement monitoring device and method.
Zhang (US 2018/0217246 A1) which discloses three-dimensional space detection system, positioning method and system.
Akiyama et al. (US 2010/0220551) which discloses physical object detection system.
Karaki (US 2006/0222218 A1) which discloses detecting device and authentication device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795.  The examiner can normally be reached on M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648